— Appeal by defendants from two *931judgments (one as to each of them) of the Supreme Court, Kings County, both rendered June 20, 1977, convicting them of criminal sale of a controlled substance in the first degree, upon a jury verdict, and imposing sentence. Judgments affirmed. We note that the commitment orders of these defendants erroneously state that the sentences imposed are to run consecutively with sentences presently being served. The record clearly indicates that the sentences imposed in this matter are to run concurrently with sentences presently being served because of the court’s failure to specify whether the sentences would run concurrently or consecutively (see Penal Law, § 70.25, subd 1, par [a]; cf. North Carolina v Pearce, 395 US 711). The defendants’ other contentions have been considered and found to be without merit. Damiani, J. P., Titone, Margett and Martuscello, JJ., concur.